Citation Nr: 1502618	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-26 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a stomach disorder.

2.  Entitlement to service connection for a digestive tract disorder.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from July 1977 to August 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

In June 2013, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing has been associated with the record.

The Virtual VA claims file has been reviewed.  Other than the Board hearing transcript and an August 2012 rating decision regarding issues that are not on appeal, documents contained therein are duplicative of those in the paper claims file.  There are no documents pertaining to the Veteran in the Veterans Benefits Management System.


FINDINGS OF FACT

1. On June 12, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of his claim for service connection of a low back disorder is requested.  See hearing transcript.

2.  On June 12, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of his claim for service connection of bilateral hearing loss is requested.  See hearing transcript.

3.  In an unappealed January 2004 rating decision, the RO denied service connection for a stomach disorder.

4.  The evidence received since the January 2004 rating decision as to the issue of service connection for a stomach disorder is relevant and probative of the issue at hand.

5.  The Veteran's digestive tract disorder did not manifest in service and is not attributable to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the claim for service connection of a low back disorder, by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of an appeal of the claim for service connection of bilateral hearing loss, by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The January 2004 rating decision denying service connection for a stomach disorder is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

4.  New and material evidence has been received to reopen the claim of service connection for a stomach disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  A digestive tract disorder was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, at his June 12, 2013 Travel Board hearing, has withdrawn the appeal of the claims for service connection of a low back disorder and bilateral hearing loss.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In addition, in Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006), the CAVC held that, in the context of an application for reopening, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  The CAVC elaborated that VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial. 

In this case, the agency of original jurisdiction (AOJ) issued a notice letter, dated in April 2011, to the Veteran.  This letter explained the appropriate definition of new and material evidence and the evidence needed to substantiate the underlying claim for service connection.  The letter also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claim.  The Veteran was afforded a VA examination responsive to the claim for service connection.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinion was conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.   

The Board also observes that the undersigned VLJ, at the Veteran's June 2013 hearing, clarified the issue on appeal and explained the concept of service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Legal Criteria to Reopen Service Connection

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103.  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  

Under 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The CAVC has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  Shade v. Shinseki, 24 Vet. App 110 (2010). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).     

If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510 (1992).

In a January 2004 rating decision, the RO denied service connection for a stomach disorder.   The rating decision acknowledged that the Veteran was treated for stomach complaints and conditions during his period service, but denied the claim on the basis that there was no evidence of a current stomach disorder related to service, and that there was no medical evidence that shows a clinically diagnosed stomach disorder.

Evidence submitted since the aforementioned rating decisions includes additional medical records, a VA examination report with addendum, and the Veteran's testimony before the undersigned VLJ in June 2013.  In particular, the Veteran submitted a VA treatment record showing that he underwent an endoscopy and colonoscopy in August 2009, which showed a polyp of the sigmoid colon, treated by a snare, and mild sigmoid diverticulosis.  A May 2011 VA examination shows a diagnosis of gastroesophageal reflux disease (GERD).

The evidence submitted subsequent to the January 2004 rating decision as to the issue of service connection for a stomach disorder is new and material.  The claim was previously denied on the basis that there was no evidence that the Veteran had a stomach disorder or had been treated for stomach complaints since service.

The added evidence speaks directly to an element which was not of record, mainly the existence of post-service disability.  This evidence cures an evidentiary defect.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006) (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  Accordingly, the Board finds that the application for service connection for a digestive tract disorder is reopened.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran does not have a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim for service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

The Board acknowledges that the Veteran was treated for digestive tract complaints in service.  In March 1978, he was treated for appendicitis, and in November 1978 he complained of abdominal cramping, diagnosed as gastroenteritis.  In August and September 1979, he was treated for probable gastritis; the September 1979 treatment record noted that the Veteran reported a history of drug abuse and alcoholism, and that he had drank 4-5 beers, and the assessment was probable gastritis/rule out peptic ulcer disease.  At his August 1980 separation examination, physical examination of the abdomen was normal; there is no indication of any gastrointestinal complaints on the examination report.  

The Veteran did not report a history of pertinent pathology when he initially sought care at the VA Medical Center in December 2002.  Nevertheless, the Board notes that the Veteran underwent a colonoscopy and endoscopy in August 2009, which showed a polyp of the sigmoid colon and sigmoid mild sigmoid diverticulosis.

The Board acknowledges that the Veteran was diagnosed with gastroesophageal reflux disease (GERD) at the May 2011 VA examination.  However, examination of the Veteran was normal, and the diagnosis was based on the Veteran's report of symptoms.  The VA examiner noted that the Veteran reported the he took over the counter medications and his mother's "stomach pill" for control of his "acid problems."  The VA examiner concluded that the Veteran's GERD was not caused by or the result of any in-service treatment for gastroenteritis, as service treatment records indicate that the gastritis was acute and transitory.  The VA examiner also noted that there were no digestive symptoms and a normal physical examination at separation.  

In the May 2012 addendum report, the VA examiner noted the Veteran's current disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner noted the 1978 and 1979 treatment for probable gastritis and gastroenteritis, but found that there was nothing in the Veteran's service treatment records to suggest GERD; the VA examiner noted the absence of any symptoms or diagnoses at discharge or for many years after service also suggest a lack of a relationship between his current GERD and his complaints in service. 

At the June 2013 hearing before the undersigned, the Veteran testified that he used over-the-counter medications to treat his gastrointestinal symptoms for many years after service, as he did not have medical insurance and was, at times, homeless.  The Veteran stated that he believed his GERD was related to his service because he was stressed in service and vomited during training.  

Nonetheless, the Veteran's claim for a digestive tract disorder must be denied because there is no evidence that the Veteran's GERD, polyps or diverticulosis was caused or aggravated by a disease or injury during active service.   See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  

The Veteran is competent to report that he has a stomach disorder.  He is also competent to report when his symptoms were first identified.  However, his statements, even if accepted as credible, do not establish a nexus to service.  

To the extent that there are lay opinions, including those of the Veteran, linking the Veteran's disorder, to an in-service event or illness, the Board finds that the probative value of the general lay assertions are outweighed by the medical evidence of record which does not show any complaints, treatment, or diagnoses of GERD or a related stomach disorder in service, and which does not show a relationship between the Veteran's service and his post-service disorder.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

In particular, the Board finds that the May 2011 VA examination and May 2012 addendum reports are far more probative and credible than the generic statements of the Veteran, as these reports were prepared by a skilled examiner following a thorough review of the claims file.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  The May 2011 VA examiner's opinion was specific, and well-reasoned; the VA examiner found that the Veteran's GERD was unrelated to the Veteran's acute and transitory symptoms of gastroenteritis and gastritis in service.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  

In sum, there is no reliable evidence linking the Veteran's post service disorder to service.  In short, there is simply nothing to corroborate the Veteran's assertions that his GERD, with onset nearly 30 years after his service, is in any way related to his service, particularly in light of the lack of symptomatology for many years after service; likewise, the Veteran's August 1980 separation examination showed that physical examination was normal.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection of digestive tract disorder.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R   § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).



ORDER


The appeal of service connection for a low back disorder is dismissed.

The appeal of service connection for bilateral hearing loss is dismissed.

The application to reopen the claim for service connection for a stomach disorder is granted.

Entitlement to service connection for a digestive tract disorder is denied. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


